department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number telephone number employer_identification_number uil legend foundation settlor settlor trust dear we have considered your ruling_request dated date as amended on date requesting a ruling under internal_revenue_code i r c sec_4941 facts you the foundation are a charitable_trust and grant-making organization recognized under sec_501 and classified as a private_foundation under sec_509 settlor and settlor collectively the settlors were a married couple you state that the settlor is a substantial_contributor within the meaning of sec_507 with respect to you the settlors created the trust which provides for the allocation of certain assets between you and settlor 2's children or their descendants after the settlors' deaths specifically settlor 2's children or their descendants will receive a greater percentage and you will receive a lesser percentage of the settlors' aggregate estate the trust generally defines aggregate estate as the net fair_market_value of the residue of either settlor 2's survivor trust or settlor 2's assets depending on which settlor survives and the assets in settlor 2's life_insurance_trust this allocation appears in three sections of the trust the remainder clauses in a subsequent amendment to the trust the settlors requested a change to this allocation the revised allocation specifically the revised allocation reduced the percentage of the aggregate estate you will receive upon the settlors' death and increased the percentage of those assets that settlor 2's children or their descendants will receive at that time however due to an inadvertent clerical_error the revised allocation appeared only in two of the three remainder clauses settlor the decedent died prior to the discovery of this error after the decedent's death the trust became irrevocable accordingly the trust petitioned the court for an order interpreting the remainder clauses as a consistent whole and confirming that the unrevised remainder clause was to be treated as conforming to the two revised remainder clauses the court granted the trust's petition and issued an order interpreting the trust provisions as a consistent whole additionally the order found that the trust's trustees-settlor and a financial institution-consented to the granting of the petition and that good cause existed for granting the petition furthermore your state attorney_general as a governmental representative consented to the court's order ruling requested reformation of the trust is not an act of self-dealing between settlor and the decedent's children or their descendants as disqualified persons and the foundation under sec_4941 law sec_4941 a imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 d e defines self-dealing as any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -2 f provides that a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self dealing sec_4946 defines the term disqualified_person as with respect to a private_foundation a person who is substantial_contributor to the foundation sec_4946 includes a member_of_the_family as defined in sec_4946 of any individual described in sec_4946 a sec_4946 provides that the term substantial_contributor means a person who is described in sec_507 that section defines substantial_contributor as any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust sec_4946 provides that for the purposes of sec_4946 the family of an individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren analysis sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation with respect to a private_foundation sec_4946 defines disqualified_person as a person who is a substantial_contributor to the foundation and also as any member of that person's family including that person's spouse and children sec_4946 a d and d you affirm that the decedent is a substantial_contributor with respect to you accordingly settlor as the decedent's spouse and the decedent's children as the decedent's lineal_descendants are also disqualified persons with respect to you therefore unless an exception exists each act of self-dealing between the foundation and settlor the decedent or the decedent's children will trigger the sec_4941 tax sec_4941 d e provides that any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation is an act of self-dealing judicial reformation of the clerical_error in the trust amendment increases the amount of trust assets to be received by disqualified persons ie decedent's children and decreases the amount you will receive the reduction of trust assets to be received by you may be considered a transfer to or use by or for the benefit of a disqualified_person of income or assets of a private_foundation accordingly the judicial reformation may result in an act of self-dealing however the facts and circumstances indicate that no act of self-dealing occurred the settlers amended the trust prior to decedent's death when the trust was revocable the clerical_error was not discovered until after decedent's death once the trust became irrevocable your state court determined that the settlers intended all three remainder clauses to be consistent furthermore the court found all interested parties consented to the reformation additionally your state attorney_general consented to the court's order therefore no act of self-dealing within the meaning of sec_4941 occurred as a result of the judicial reformation of the trust conclusion reformation of the trust is not an act of self-dealing between settlor and the decedent's children or their descendants as disqualified persons and the foundation under sec_4941 if the judicial reformation affected the amount of any deduction taken under sec_2055 with respect to amounts going to the foundation the taxpayer s should amend the return s for the taxable_year s in question to reflect resulting change this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
